Citation Nr: 1507651	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-15 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	C. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from May 1987 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a video conference hearing before the Board when he submitted his substantive appeal in May 2012.  In a statement dated in June 2014, the Veteran's representative indicated that the Veteran waived his right to a hearing.  As such, the hearing request is considered to have been withdrawn.

Associated with the claims file is a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability received in January 2013.  It does not appear that this claim has been developed by the agency of original jurisdiction (AOJ).  As such, the issue of entitlement to a total disability based on unemployability (TDIU) is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has PTSD that is attributable to active military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION
		
The Veteran believes that he has PTSD as a result of events he experienced during his active military service.  Specifically, he claims that while serving in Greece, he was required to respond to fires off-base when it involved Americans.  He reported that on one occasion his unit responded to a garage fire and he was left alone to find his way out of the fire using only a hose to guide him.  He related that there were car bombs, rioting at the gate, and an explosion at the commissary while he was in Greece.  He also reported that his base was subject to SCUD missile attacks while he was stationed in Saudi Arabia.  

A review of the Veteran's service personnel records reflects that the Veteran was deployed in support of Operation Desert Storm and his professionalism enabled him to be assigned in numerous combat firefighting positions at several operational bases.  The record also noted that the Veteran had responded to more than 125 in-flight emergencies during combat operations, and that he had directed the crew extrication of a Navy helicopter that had crash landed.  The records reflect that the Veteran displayed selfless actions with a willingness to risk his own life to save other American lives.  

The Veteran's DD-214 reflects that his military occupation specialty (MOS) was a Fire Protection Journeyman for six years and six months.  He had five years, one month, and twenty days of foreign service.  The record reflects that the Veteran served from August 1990 to January 1994 in support of Desert Storm/Shield.  

At a March 2010 examination, W. Anderson, Psy.D., diagnosed the Veteran with PTSD based on various reported stressors including exposure to trauma while fighting a fire in Greece where he was left alone with "one way in, one way out" resulting in second degree burns to the Veteran, various explosions directed at American military personnel, and during service in Saudi Arabia SCUD missile alarms went off when SCUD missiles could not be localized which resulted in deaths to other service members, participation in hot pits, and participating in a helicopter rescue.  Dr. Anderson diagnosed the Veteran with PTSD and panic disorder and concluded that the Veteran's symptoms were as likely as not related to service.  Also associated with the claims file are treatment records from Dr. Anderson dated through June 2014 which reflect treatment for PTSD and panic disorder.

At a June 2010 VA examination, the Veteran related several stressors including combat, SCUD alerts and alarms and sleeping in SCUD gear, spending his days dealing with in flight emergencies, battle damaged air craft, hot pitch standbys, and exposure to accidents, drownings, and traumatic experiences while working as a firefighter at Patrick Air Force Base.  The Veteran also reported working as a firefighter after service with exposure to numerous traumas.  The examiner diagnosed mood disorder and PTSD and opined that it is less likely than not that PTSD is caused by or as a result of military service.  The examiner based the diagnosis of PTSD on the Veteran's service as a firefighter with exposure to trauma both in and out of service.  She indicated that the Veteran was not chronically exposed to trauma during his service in Saudi Arabia but his work as a firefighter in service could be considered chronic of exposure due to the types of calls to which he responded.  But she stated that this was not his claimed stressor.  She noted that the Veteran's chronic exposure to trauma occurred post-service as he continued to work as a firefighter.

Associated with the claims file is a psychological evaluation performed by A. Gomez, Pys.D., dated in August 2013.  Dr. Gomez noted the Veteran's service personnel records reflect that he served in numerous combat firefighting positions and responded to over 125 in-flight emergencies and displayed selfless action to save others.  She noted that the Veteran was also present during a SCUD missile attack during service, that he served in Greece where Americans were often targeted and threatened with daily bombings, and that he experienced various traumas while serving as a firefighter at Patrick Air Force Base.  She diagnosed the Veteran with PTSD, mood disorder, and panic disorder with agoraphobia.  She indicated that PTSD and mood disorder are concomitant and that the onset of PTSD began as a result of active service.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  Moreover, in each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Considering all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  The Board finds that the evidence shows a diagnosis of and treatment for PTSD by a private psychologist based upon the Veteran's service as a firefighter in combat zones among other things.  Dr. Gomez also linked the Veteran's PTSD to his stressors in service including firefighting in combat areas and concluded that PTSD was as likely as not related to the Veteran's active service.  Finally, while the VA examiner opined that it was less likely than not that the Veteran's PTSD was related to service, she specifically found that the diagnosis was based on exposure to trauma while fighting fires post-service.  The examiner acknowledged that the Veteran's service as a firefighter in Saudi Arabia exposed him to chronic trauma but that the Veteran did not claim this exposure as his stressor.  Inexplicably, she found that the exposure to trauma while firefighting post-service served as the basis of the Veteran's PTSD diagnosis.  The Veteran's service personnel records document exposure to firefighting in combat areas and specifically note that the Veteran risked his own life to save others.  Consequently, the Board finds that a diagnosis of PTSD based on confirmed stressors is of record and as such service connection is warranted.  

The Board finds that the evidence shows that the Veteran has PTSD as a result of his military service.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


